Citation Nr: 1120334	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-49 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (diabetes) with secondary kidney transplant, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 25, 1966 to August 12, 1970.  He died on February [redacted], 2002. The claimant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Detroit, Michigan.

The claimant testified before the undersigned Acting Veterans Law Judge at a May 2010 hearing.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from August 1967 to June 1969.

2.  The Veteran died on February [redacted], 2002 from anoxic encephalopathy due to or as a consequence of non ischemic cardiomyopathy. 

3.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

4.  The evidence of record prior to the Veteran's death did not show that he had diabetes or a kidney transplant.

5.  A hospital summary from the Veteran's final hospitalization shows that he had been diagnosed with diabetes.

6.  The Veteran had a cadaveric renal transplant in August 2000 as a result of diabetic nephropathy and end stage renal disease.

7.  The evidence shows that it is at least as likely as not that the Veteran's diabetes significantly contributed to the Veteran's death from a sudden cardiac event that resulted in anoxic brain injury.  


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, diabetes and secondary kidney transplant were not shown to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).

3.  The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Board considered the regulations pertaining to the VA's statutory duty to assist the claimant with the development of facts pertinent to her claim.  Given the favorable action taken herein below on the claimant's application for service connection for the cause of the Veteran's death, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  

With respect to the appellant's claim for accrued benefits, VA may consider only the evidence on file on the date of the Veteran's death.  Therefore, VA was not required to provide assistance to the claimant in obtaining additional evidence and any failure to notify the claimant of what the evidence needed to show to substantiate a claim for service connection for a disability was harmless.  While evidence on file at the time of the Veteran's death is deemed to include certain VA and service department records that are considered to be in the constructive possession of VA, see Hayes v. Brown, 4 Vet App. 353, 360-361 (1993), nothing in the claims file suggests that additional VA or service department records exist that are relevant to this claim.  While the law provides for payment to a surviving spouse of any periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, as a matter of law, the evidence which may be considered is limited to the evidence on file on the date of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R.  3.1000(a).  Thus, there is no further duty to attempt to obtain or create additional evidence to substantiate the accrued benefits claims because evidence submitted after the Veteran's death may not be considered.  

Legal Criteria for Accrued Benefits

In this case, the claimant seeks accrued benefits based on the Veteran's claim for service connection for diabetes with secondary loss of kidney, which was filed in September 2001 and which was pending at the time of the Veteran's death.

An application for accrued benefits must be filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case the claimant filed her claim on February [redacted], 2002, less than a week after the death of the Veteran.  Therefore, this claim is timely.

Accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (1998).  See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000; Hayes, 4 Vet. App. at  360-361.  Accrued benefits are payable to a Veteran's surviving spouse, or to certain other persons if there is no surviving spouse.  38 U.S.C.A.  § 5121(a)(2). 

Here, as previously noted, the Veteran had a claim for service connection for diabetes and secondary kidney transplant which was pending at the time of his death.

Legal Criteria for Service Connection for a Disability

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, if a Veteran was exposed to an herbicide agent then certain diseases, including diabetes, will be considered service connected even though there is no record of such disease in service.  A Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  

Application of the Law to the Facts of the Appellant's Accrued Benefits Claim

While evidence that was constructively in the possession of VA at the time of the Veteran's death established that he served in Vietnam from August 1967 to June 1969, there was no documentation at the time of his death of diagnosed diabetes or history of kidney transplant.  At the time of the Veteran's death, the sole reference to diabetes that was in the claims file was the Veteran's statement, made to a VA examiner who conducted an evaluation of his knee in September 1998, that he was generally healthy but was diabetic; there were no treatment records or other evidence establishing that diabetes had been clinically diagnosed and there was no evidence that the Veteran had a kidney transplant.  Absent medical evidence of a current disability, the evidence of record at the time of the Veteran's death does not show entitlement to service connection for diabetes and secondary loss of kidney.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the evidence of record preponderates against the claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Service Connection for the Cause of the Veteran's Death

The claimant contends that the Veteran's death was caused by a disease or injury that was incurred in service.  Specifically, she contends that the Veteran had diabetes that materially contributed to his death. 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

After the Veteran's death, VA received additional evidence including the Veteran's death certificate, an autopsy report, and a hospital report that was prepared in conjunction with the Veteran's hospital stay.  These documents established that the Veteran did have diabetes at the time of his death.  Since the Veteran was shown to have severed in Vietnam during the Vietnam War era, exposure to herbicides is established by regulation and the service related nature of his diabetes is established by presumption.  The question then becomes the extent to which the Veteran's diabetes played a role in the Veteran's death.  According to his death certificate, the Veteran died of anoxic encephalopathy due to or as a consequence of nonischemic cardiomyopathy.  

The Board obtained an expert medical opinion concerning the relationship between the Veteran's diabetes and his death.  The expert nephrologist opined that diabetes is a progressive disease and in about 30 to 50 percent of individuals it will result in nephropathy, defined by albuminuria and loss of kidney function.  In this case, the Veteran developed diabetic nephropathy and eventually end stage renal disease.  The Veteran underwent a kidney transplant around 2001 that was complicated by rejection episodes and eventual loss of the transplanted organ requiring that he return to dialysis.  In February 2002 he told his wife that he was experiencing shortness of breath and was taken to a local hospital.  En route to the hospital he lost consciousness and upon arrival in the emergency room was in sudden cardiac arrest.  Due to the lack of oxygen delivered to his central nervous system from the cardiac arrest he developed anoxic brain injury that was irrecoverable.  The family agreed to remove life support, after which time the Veteran died.   The autopsy report revealed edema and congestion in the cardiovascular system, cardiomegaly and ischemic heart disease, chronic rejection in kidney transplant organ with glomerulonephrosclerosis in the native kidneys, and global anoxic encephalopathy with acute cerebrovascular infarct with hemorrhagic transformation.

The nephrologist opined that cardiovascular disease is the leading cause of death in persons with chronic kidney disease, end stage renal disease, and those who have received a kidney transplant.  Chronic kidney disease is a significant risk factor and cardiovascular mortality is much higher in this population as compared to the general population.  It has been described in the medical literature that end stage renal disease and those specifically with diabetes as the cause of the end stage renal disease are at a high risk for sudden cardiac death, which has been reported as the most frequent cause of cardiovascular death for this population.

The examiner opined that the Veteran's diabetes was the cause of his end stage renal disease and that the diabetes itself significantly contributed to the risk for sudden cardiac death and the poor outcome in dialysis patients.  

Given the medical evidence establishing a substantial link between the Veteran's diabetes and his death, this may be considered a significant factor contributing to the death of the Veteran that substantially or materially led to his death. 

The benefit of the doubt on this issue is resolved in favor of the appellant.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for diabetes with secondary loss of kidney, for accrued benefits purposes, is denied.

Service connection for the cause of death is granted.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


